I concur in the judgment. [1] The alleged contract, as signed by the defendant, fails to name any payee to whom the promised money was to be paid. If, in fact, it was the intention of the parties that the payments should be made to the plaintiff, and if the shares of stock purchased were shares of the plaintiff corporation, and if it was the intention of the parties that these terms should be contained in the written agreement, and if by mutual mistake, said terms of agreement were omitted from the writing, the plaintiff by appropriate allegations might have laid a foundation for a decree reforming the contract, so as to make it capable of enforcement. But this was not done. The action is to recover upon the contract as written. Since the contract, as written, contains no agreement to pay to the plaintiff, and does not show a purchase of shares of stock in plaintiff corporation or in any corporation or association, it is not an enforceable contract. Moreover, in relation to these same matters, the complaint was uncertain in several particulars which were covered by the demurrer. I, therefore, agree that there was no error in the order sustaining the demurrer to the amended complaint, and that plaintiff having failed to further amend within the time allowed by the court, or at all, the judgment should be affirmed.
Houser, J., concurred. *Page 564 
A petition for a rehearing of this cause was denied by the District Court of Appeal on February 20, 1931, and a petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on April 2, 1931.